 

Exhibit 10.3

First Amendment to License Agreement

 

This First Amendment to License Agreement  ("First  Amendment"), is made as of
July 11, 2019, by and between Gritstone Oncology, Inc., ("Licensee") and MIL
21E, LLC ("Licensor").

WHEREAS, Licensor and Licensee entered into a certain License Agreement dated
September 6, 2018 ("Agreement");

 

WHEREAS, Licensee warrants and represents that, to the best of its knowledge,
Licensor has fulfilled its obligations under the Agreement and is not in default
of any covenants or obligations contained in the Agreement;

 

WHEREAS, Licensor and Licensee desire to amend the Agreement in certain respects
as set forth herein; and,

 

WHEREAS, all capitalized terms contained herein shall, unless otherwise defined
in this First Amendment, have the same meaning as set forth in the Agreement.

 

In consideration of good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged , the parties agree that the Agreement is
hereby amended as follows:

1.License Description. The following sentence  shall be added to the end of
Section  l(a) of the Agreement:

Effective September 1, 2019 ("Effective Date"), the License shall be deemed
amended so that the License grants Licensee a  non-transferable, non-assignable
license to use (i) Lab D (Lab D and Lab J, thereafter collectively, "Lab Suite")
and (ii) Office M (Office Mand Office J, thereafter collectively, "Office
Suite"). Under no circumstance shall Licensor be liable to Licensee for failure
to provide access to the Lab D and/or Office M areas of the Licensed Premises on
or before September 1, 2019; provided, however, that if Licensor is unable to
provide Licensee access to the Licensed Premises on or before September 1, 2019,
the Effective Date and the Expiration Date shall be extended by the number of
days Licensor is unable to provide access to the Licensed Premises. Further,
Licensor shall make Lab D and/or Office M areas of the Licensed Premises
available to Licensee any time before September 1, 2019 if practicable, and
Licensee shall pay pro-rated License Fee Increase (as defined below)
accordingly. In the event Licensor does not provide either Lab D and/or Office M
by November 1, 2019, Licensee may terminate this First Amendment upon written
notice to Licensor, which termination Licensor shall refund the First Amendment
Prepayment, Last Month's Fee and Agreement Security Deposit associated with this
First Amendment within thirty (30) business days of Licensor' s receipt of such
termination notice.

 

 

2.

Occupants. The following shall be added to the end of Section l(c) of the
Agreement:

Upon the Effective Date, the number of Occupants shall be increased from twenty­
seven (27) to fifty-eight (58).

 



1

 

 



--------------------------------------------------------------------------------

 

 

 

3.

Term.

Section 2(a) of the Agreement is hereby amended by deleting the first sentence
and replacing it with the following:

Unless terminated earlier in accordance with this Section 2, the term ("Term")
of the Agreement shall commence on September 1, 2018 ("Term Commencement Date")
and expire on August 31, 2021 ("Expiration Date").

The following shall be inserted as a new Section 2(c):

 

Early Termination. Upon the Effective Date, Licensee, upon six (6)
months'  written notice to Licensor shall have the right to terminate this
Agreement ("Early Termination"); provided, however, that such written notice of
Early Termination can be given no sooner than six (6) months from the Effective
Date. Licensor has no obligation to honor any Early Termination notice that does
not strictly comply with the requirements of this Section 2(c).

 

 

4.

License Fee.

 

The following shall be added to the end of Section 3(a) of the Agreement:

 

Upon the Effective Date, the License Fee shall increase from $131,807.81 to

$279,145.31. Notwithstanding the foregoing, Licensee shall prepay the increased
License Fee amount of $279,145.31 less a five percent (5%) discount through
August 31, 2020 ($ 3,182,256.56) ("First Amendment Prepayment"), to be prepaid
in accordance with the terms of Section 3(e) as contained in this First
Amendment.

 

The following shall be inserted after the first sentence of Section 3(e) of the
Agreement:

Notwithstanding the foregoing, pursuant to Section 3(a) and upon the Effective
Date, the License Fee shall be increased by $147,337.50 per month ("License Fee
Increase") from the Agreement rate of $131,807.81 per month to the First
Amendment rate of $279,145.31 per month. As part of the Agreement, Licensee was
required to prepay the License Fee for the last full month of the Agreement Term
($131,807.81) ("Last Month's Fee") and pay a Security Deposit equal to

$131,807.81 ("Agreement Security Deposit"). The aforementioned Last Month's Fee
and Agreement Security Deposit do not include the License Fee Increase of this
First Amendment and therefore, upon execution of this First Amendment, Licensee
shall pay the (i) First Amendment Prepayment, and (ii) License Fee Increase as
applied to the Last Month's Fee and Agreement Security Deposit ($294,675.00);
provided, however, should Licensor and Licensee agree that this First Amendment
become effective any date prior to September 1, 2019, Licensee shall pay, within
thirty (30) days of receipt of an invoice, such prorated License Fee Increase
toward the First Amendment Prepayment on or before such earlier effective date,
invoiced by Licensor.

 



2

 

 



--------------------------------------------------------------------------------

 

 

 

5.

Parking. The following shall be added to the end of Section 6 of the Agreement:

Upon the Effective Date, and subject to subsequent availability, the number of
Licensee's Parking Spaces shall be increased from six (6) to eleven (11).

 

EXCEPT AS EXPRESSLY SET FORTH HEREIN, ALL OTHER TERMS AND CONDITIONS IN THE
AGREEMENT REMAIN UNMODIFIED.

 

(signatures on following page)

 



3

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Licensor and Licensee have duly executed this First
Amendment as of the day and year first above written.

 

LICENSOR:LICENSEE:

 

/s/ Amrit Chaudhuri/s/ Andrew Allen

By: Amrit ChaudhuriBy: Andrew R, Allen MD, PhD

Title: CEOTitle: President & CEO

 

 



4

 

 

